
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.32


DISTRIBUTION AGREEMENT BETWEEN UNITED NATURAL FOODS AND WHOLE FOODS MARKET

EFFECTIVE DATE AUGUST 1, 1998

        This agreement provides the basic framework for the primary distribution
relationship between Whole Foods Market (WFM) and United Natural Foods, Inc.
(UNFI).

BASE PRICING

F.O.B. all UNFI Distribution Centers: Landed Cost plus [*]

Delivery costs based on miles from UNFI Distribution Center:

[*] miles   [*]   Boston, Chicago, Denver, Seattle, Atlanta, Washington D.C.,
Philadelphia, San Francisco and Providence
[*] miles
 
[*]
 
Millburn, Montclair, Charlottesville, Manhasset, Greenwich, Monterey
[*] miles
 
[*]
 
Detroit
[*] miles
 
[*]
 
Durham, Chapel Hill, Raleigh, Orlando, Santa Fe
[*] miles
 
[*]
 
 
[*] miles
 
[*]
 
Southern Florida
[*] miles
 
[*]
 
 

        Base pricing applies to regions where UNFI is the primary supplier.

        On a case by case basis, such as has been the case with the Monterrey
store, in exchange for higher minimum orders, delivery costs may be reduced [*].

        For all new stores opened by Whole Foods Market, [*], to provide
additional trucks to support inventory levels as needed, and to deliver free
merchandise provided by manufacturers without any additional delivery charges to
Whole Foods Market.

Delivery Minimums:

        Stores must meet a [*] delivery minimum, per store, per delivery. Stores
which require deliveries to be made under this minimum would be subject to a [*]
drop charge for that specific delivery. For deliveries under [*]. the drop
charge would be [*]. These additional charges do not apply the first [*] days a
new store is opened.

PRIVATE LABEL

        All private label products will be priced at the same base rate as
branded product with the following exceptions:

        There will be an additional upcharge applied to the base pricing table
of [*] for all private label products which are refrigerated or frozen, or
specific private label products which sell less than [*] cases per month, per
Distribution Center.

[*] Confidential Treatment is Requested

--------------------------------------------------------------------------------

        WFM will regularly discontinue slow moving private label products which
do not meet reasonable minimum turns. To justify stocking a private label SKU,
there will be a minimum of [*] cases per month velocity at each Distribution
Center. Where there are situations where minimum velocities are not possible
(Seattle, Denver) UNFI will cross dock private label orders with a freight fee
of [*].

        UNFI will purchase all inventory (except in Northern California where
the current deal will remain for the time being) and will request [*] terms from
all vendors. UNFI will not be liable for out of code product due to poor sales,
or purchasing requirements which are too high, and other circumstances beyond
their control.

FREIGHT COST METHODOLOGY

        UNFI will review with WFM freight costing on demand. All actual freight
charges are subject to review by Whole Foods Market.

        Inbound freight calculated at competitive market rates for all areas,
excepting Northern California, which will continue the existing inbound freight
costing currently in place.

SALES INCENTIVES

Annual WFM purchases from UNFI


--------------------------------------------------------------------------------

  Base Pricing

--------------------------------------------------------------------------------

   
[*]   [*]     [*]   [*]     [*]   [*]     [*]   [*]   Current level [*]   [*]  
  [*]   [*]     [*]   [*]     [*]   [*]     [*]   [*]    

        This table will be adjusted by [*] for inflation beginning January 1,
2001.

MEETINGS/COMMUNICATION/TRUST

        Both WFMI and UNFI will create an I.T. Project Team to meet on a regular
basis to determine better efficiencies and information flow between companies.

        Both companies agree to semi-annual reviews with executive management to
insure that issues are being resolved in a timely manner. We both recognize the
absolute importance of establishing and maintaining a high trust cooperative
relationship.

FUTURE COMMITMENTS IN SO. CAL/CHICAGO/DENVER

        When UNFI is in a strong position to provide service as good, if not
superior, to what Whole Foods Market currently receives from other suppliers in
Southern California, the Midwest, Colorado and New Mexico than we will
re-evaluate those primary supply relationships. When are region not Currently
being served by UNFI switches over to UNFI as a primary supplier, all terms and
conditions of this agreement will apply.

ACCOUNTING

        Payment terms will be wire transfer every Friday for all invoices
received the preceding week. As an example, invoices from the week of May 4
through May 10 would be paid on May 15 via wire transfer.

--------------------------------------------------------------------------------


        Credits are a huge drain on expenses, primarily in the West. Whole Foods
Market agrees to adopt Stow's credit policy in general throughout the country.
This policy continues to only honor credits for:

(1)Vitamins/Haba guaranteed by Manufacturer.

(2)Product shipped with less than agreed upon coda dates (i.e., yogurt with less
than 10 days, etc.)

(3)Mispicks

        There would be no credits taken on incidental damages or shortages.

OPERATIONS

        Every store places separate orders for grocery, nutrition, dairy,
frozen, bulk, deli, bakery and specialty. In addition many stores break down the
grocery orders into 3 - 8 sub-sets which can create additional labor for UNFI.
In cases where this is being overused, UNFI would like to see a maximum of [*]
separate grocery department orders per delivery. This issue primarily impacts
our automated warehouses in New Hampshire and Pennsylvania. UNFI needs to
receive these sub-dept orders on a full pallet basis as much as possible, or
reserve the option of batching orders together. Too often UNFI is asked to fill
partial pallet orders that require inefficient utilization of trucks or
additional consolidation labor.

        Totes and pallets are supposed to be exchanged on an ongoing basis. This
does not occur in all locations. To prevent losses in these areas UNFI will
begin to charge a deposit for pallets and totes and refund that deposit on a
daily basis as they get returned. Whole Foods Market agrees to these changes.

        There is an additional opportunity to reduce custom paper reports. UNFI
would like to eliminate some of these that are excessive as well as work towards
a paperless interaction between both companies. This is something we could both
use to highlight our environmentally sensitive approach to business, in this
case resulting in the savings of thousands of trees. The most efficient system
would be for WFM to receive downloaded information directly into its regional
centers from UNFI. Each region would be responsible for the dissemination of the
information to each store. This includes promotions, price changes, catalogues,
etc. Both companies agree to work together to reduce unnecessary paper
reporting.

PURCHASING

        Late promotional orders are a problem in some regions. UNFI needs
4-5 weeks in most cases to process the huge load of promotions each month. UNFI
will adopt MPW's model nationwide of having no changes or add-ons less than four
weeks out. This eliminates special handling and increased costs. Strict
adherence to promotional deadlines is critical. Whole Foods Market agrees to
this policy.

        Some time over the next 12 months, promotional discounts will be
restructured by UNFI so the exact amount of the manufacturer allowance gets
passed on to WFM and nothing additional is added. It is agreed that the over
allotment policy adopted by UNFI will mirror the Nature's Best policy in that it
will not reduce the discounts we receive currently on our national deals, i.e.
the over allotment will continue on these national deals.

        National promotions for all branded and all private label will continue
to be priced at [*] delivered. Grocery, Dairy, Frozen, Bulk and Nutritional
National Promotions will be limited to 100 SKU's per bi-monthly month. However,
when we do a "line drive" as a national promotion these SKU's will not count
towards the 100 SKU limit. This policy will continue as long as the current
buying practices of UNFI where they are able to buy "safety stock" are
continued. If there is a significant shift in this practice instituted by
manufacturers this will be reviewed.

--------------------------------------------------------------------------------


INFORMATION TECHNOLOGY

        All divisions of UNFI are spending generous amounts to facilitate WFM
information requirements. We want to continue to look for ways of implementing
additional services to reduce costs both ways. Items such as electronic
invoicing can benefit both of us. As our national computer development continues
to evolve at both ends we need to start working together on I.T. issues that
affect us all nationally.

        Whole Foods agrees to eliminate the monthly charge to Stow Mills of
$3200 for the EDI transfer as soon as possible, but no later than the end of
calendar 1998.

TERMS OF DISTRIBUTION AGREEMENT

        Both companies respect the confidentiality of this agreement, and agree
to mutual approval of press releases announcing this agreement to the street.

        Whole Foods will agree to maintain a minimum of $115 million worth of
business annually for the next 3 years with UNFI and agree that this agreement
will be the basic blueprint for our long term relationship, However, we will
meet on a semi-annual basis to review our business relationship and for us to
continue to strive to find ways to eliminate further costs from the supply
channel.

ACCEPTED BY:    
/s/  PETER ROY      

--------------------------------------------------------------------------------

Peter Roy, President
Whole Foods Market
 
/s/  MICHAEL FUNK      

--------------------------------------------------------------------------------

Michael Funk, President
United Natural Foods

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.32

